UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 26, 2013 UBS-Barclays Commercial Mortgage Trust 2013-C5 (Exact name of issuing entity) UBS Commercial Mortgage Securitization Corp. (Exact name of the depositor as specified in its charter) UBS Real Estate Securities Inc. Barclays Bank PLC General Electric Capital Corporation KeyBank National Association Archetype Mortgage Funding II LLC (Exact name of sponsors as specified in their charters) Delaware
